Exhibit 10.3(4)

Execution Copy

AMENDMENT NUMBER FOUR

TO THE

UPS SAVINGS PLAN

WHEREAS, The United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS Savings Plan (the “Plan”) as amended
and restated effective January 1, 1998; and

WHEREAS, the Board of Directors of the Company reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;
and

WHEREAS, this amendment to the Plan is adopted to (1) provide eligible
participants with the opportunity to defer from 1 to 100% of the cash portion of
their MIP award to the Plan (less applicable payroll tax withholding), (2) allow
for the use of an on-line method and recorded phone line method of designating
beneficiaries, and (3) provide for partial distributions to Participants who
have separated from service and to alternate payees.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors, the
UPS Savings Plan is hereby further amended to reflect the following changes:

1. Effective as of September 1, 2005, Section 1.18(d), Eligible Compensation, is
hereby amended by deleting it in its entirety and replacing it with the new
Section 1.18(d) to read as follows:

“MIP awards (other than the portion payable solely in the form of cash);”

2. Effective as of September 1, 2005, Section 3.1(a)(1), Pre-Tax Contributions
is hereby amended by deleting such subparagraph in its entirety and replacing it
with the following new subparagraph 3.1(a)(1) to read as follows:

“(1) from 1% to 25% (for periods before August 1, 2002, from 1% to 17%) in 1%
increments of his or her Eligible Compensation (excluding those items set forth
in Section 3.1(a)(2), (3), (4), and (5) below) for each pay period;”

3. Effective as of September 1, 2005, Section 3.1(a), Pre-Tax Contributions is
hereby amended by deleting the word “and” from the end of subparagraph (3),
deleting the “.” at the end of subparagraph (4), adding a “;” immediately
following the word “off” in subparagraph (4), and adding the word “and”
immediately following the newly added “;” in subparagraph (4).

4. Effective as of September 1, 2005, Section 3.1(a), Pre-Tax Contributions is
hereby amended by adding the following new subparagraph (5) to read as follows:



--------------------------------------------------------------------------------

“(5) from 1% to 100%, in 1% increments, of the portion of his or her MIP award
paid solely in the form of cash (less amounts withheld for FICA and Medicare
taxes).”

5. Effective as of September 1, 2005, the first sentence of Section 3.1(b),
Catch-Up Contributions is hereby amended by replacing the parenthetical
description of amounts excluded from Eligible Compensation for making Catch-Up
Contributions and replacing it with a new description to read as follows:

“(excluding those items set forth in Section 3.1(a)(2), (3), (4), and (5))”

6. Effective as of September 1, 2005, Section 3.1(b), Catch-Up Contributions is
hereby further amended by adding a new second sentence immediately following the
first sentence to read as follows:

“Effective September 1, 2005, each Participant who is an Eligible Employee
(other than an Eligible Employee employed in Puerto Rico) who will attain age 50
before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in 1% increments from 1% to 100% of the portion of his or her MIP
award payable solely in the form of cash (less amounts withheld for FICA and
Medicare taxes ).”

7. Effective as of August 1, 2005 (January 1, 2005 for distributions from a
self-managed account), Section 9.5(a) is amended by adding the following
sentences immediately following the first sentence to read as follows:

“Notwithstanding the immediately preceding sentence, effective for distributions
on or after August 1, 2005 (January 1, 2005 for distributions from a
self-managed account), a Participant who has a Separation from Service may
request a lump sum distribution of less than his or her entire Account balance.
There is no minimum amount for such partial distributions and each partial
distribution is subject to a service fee established by the Committee.”

8. Effective as of June 20, 2005, Section 9.6(c) of the Plan is amended by
adding a new second sentence immediately following the first sentence to read as
follows:

“Effective as of June 20, 2005, a Participant may designate one or more
Beneficiaries in a manner satisfactory to the Committee which may include among
other things, the use of an approved form, an on-line method via the Plan
administrator’s website, or telephonically.”

9. Effective as of June 20, 2005, Section 9.6(c) of the Plan is further amended
by changing the portion of the fourth sentence regarding the Beneficiary
designation form so that the beginning of such sentence reads as follows:



--------------------------------------------------------------------------------

“Unless clearly indicated otherwise by the Participant in his or her Beneficiary
designation made in accordance with this Section 9.6(c):”

10. Effective as of August 1, 2005 (January 1, 2005 for distributions from a
self-managed account), Section 9.7 is amended by adding the following sentence
immediately following the first sentence to read as follows:

“Effective for distributions on or after August 1, 2005 (January 1, 2005 for
distributions from a self-managed account), if the qualified domestic relations
order so provides, an alternate payee may receive a lump sum distribution of
less than the entire balance credited to that portion of the Participant’s
Account allocated to such alternate payee. There is no minimum amount for such
partial distributions and each partial distribution is subject to a service fee
established by the Committee.”

 

11. Except as otherwise provided, this amendment shall be effective as of the
dates specified herein.

11. Except as amended herein, the Plan as in effect before this Amendment No.
Four shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon action by its Board of Directors on this 16 day of
August, 2005, has caused this Amendment No. Four to be adopted.

 

ATTEST:    

UNITED PARCEL SERVICE

OF AMERICA, INC.

/s/    ALLEN E. HILL     /s/    MICHAEL L. ESKEW Allen E. Hill     Michael L.
Eskew Secretary     Chairman